ACCEPTED
                                                                                             04-014-00494-CV
                                                                                   FOURTH COURT OF APPEALS
                                                                                        SAN ANTONIO, TEXAS
                                                                                         1/15/2015 9:45:06 AM
                                                                                                KEITH HOTTLE
                                                                                                       CLERK

                                NO. 04-014-00494-CV

                                                                            FILED IN
                                                                     4th COURT OF APPEALS
                     IN THE FOURTH COURT OF APPEALS                   SAN ANTONIO, TEXAS
                            SAN ANTONIO, TEXAS                       01/15/2015 9:45:06 AM
                                                                         KEITH E. HOTTLE
                                                                              Clerk

           UNITED PARCEL SERVICE, INC. and ROLAND LEAL

                             Appellants/Cross-Appellees

                                            v.

     ROBERT SCOTT RANKIN, Individually; RACHELLE RANKIN,
   Individually and as Next Friend for AVERY RANKIN, a Minor; as Next
   Friend for KARA RANKIN, a Minor; and as Next Friend for SAMUEL
                             RANKIN, a Minor

                             Appellees/Cross-Appellants


      On Appeal from the 224th Judicial District Court, Bexar County, Texas
                   Honorable Cathy Stryker, Presiding Judge
                    Trial Court Cause No. 2011-CI-07922


                APPELLEES’ UNOPPOSED MOTION FOR
             EXTENSION OF TIME TO FILE RESPONSE BRIEF


TO THE HONORABLE COURT OF APPEALS:

       Appellees, Robert Scott Rankin, Rachelle Rankin, Avery Rankin, Kara Rankin,

and Samuel Rankin, by and through their undersigned attorneys, hereby move the



APPELLEES’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE RESPONSE BRIEF - Page 1 of 4
Court for an Order extending the time to file Appellees’ Response Brief, and as

grounds therefor would show the Court the following:

1.     Appellees’ Response Brief is due on or before January 20, 2015.

2.     Appellees respectfully request that the Court extend their current briefing

deadline of January 20, 2015, to and including January 30, 2015. No previous

extension of time has been granted for the filing of Appellees’ Response Brief.

3.     Undersigned counsel has had an unusually busy schedule in December and

January, primarily due to the holiday season and the work required to prepare for

vacation time around the holiday season. Given that, undersigned counsel has not

had, and will not have, an opportunity to properly prepare the brief on the issues in

this matter by the current deadline.

       WHEREFORE, Appellees pray that the time for filing their response brief be

extended to and including January 30, 2015; and for such other and further relief as

the Court may deem to be just and proper.




APPELLEES’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE RESPONSE BRIEF - Page 2 of 4
                                          Respectfully submitted,

                                          THE PERRIN LAW FIRM
                                          1910 Pacific Avenue, Suite 6050
                                          Dallas, Texas 75201
                                          Telephone: (214) 646-2004
                                          Facsimile: (214) 646-6117
                                          Email: dougperrin@perrinlaw.org
                                                  markperrin@perrinlaw.org

                                          /s/J. Mark Perrin
                                          Doug Perrin
                                          State Bar No. 15796520
                                          J. Mark Perrin
                                          State Bar No. 24013313

                                          REESE GORDON MARKETOS LLP
                                          750 N. St. Paul Street, Suite 610
                                          Dallas, Texas 75201
                                          Telephone: (214) 382-9810
                                          Facsimile: (214) 501-0731
                                          Email: pete.marketos@rgmfirm.com
                                          Pete Marketos
                                          State Bar No. 24013101

                                          KEELING & DOWNES, P.C.
                                          1500 McGowen Street
                                          Houston, Texas 77004
                                          Telephone: (832) 214-9900
                                          Fax: (832) 214-9908
                                          Email: bck@keelingdownes.com
                                          Byron Keeling
                                          State Bar No. 11157980

                                          ATTORNEYS FOR
                                          CROSS-APPELLANTS

APPELLEES’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE RESPONSE BRIEF - Page 3 of 4
                        CERTIFICATE OF CONFERENCE

        I have conferred with counsel for Appellants/Cross-Appellees about the merits
of this Motion and was advised that Appellants/Cross-Appellees do not oppose the
relief requested in this Motion.

       Certified this 15th day of January, 2015.


                                                 /s/J. Mark Perrin
                                                 J. Mark Perrin

                           CERTIFICATE OF SERVICE

      This will certify that a true and correct copy of the above and foregoing
document was forwarded to all counsel of record in the above cause through the
Court’s electronic case filing system, on this the 15th day of January, 2015.

Ricardo Reyna
Audrey Haake
Brock, Person, Guerra, Reyna P.C.
17339 Redland Road
San Antonio, Texas 78247

W. Randall Bassett
Bradley Pratt
King & Spalding, LLP
1180 Peachtree Street, NE
Atlanta, Georgia 30309

H. Victor Thomas
King & Spalding, LLP
1100 Louisiana, Suite 4000
Houston, Texas 77002


                                                 /s/J. Mark Perrin


APPELLEES’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE RESPONSE BRIEF - Page 4 of 4